Cabell, P. and Allen, J.
concurred in Baldwin’s opinion.
The decree of the Court was as follows:
The Court is of opinion, that the decree of the Circuit Court is erroneous in directing, after payment of the judgment of D. S. Payne & Co. out of the purchase money still due from the appellee Carter, that the residue of said purchase money should be applied to the payment, pro rata, of the judgment of the appellants upon a forthcoming bond, and the moiety of the decree of Ellzra and others, to which the appellee Hieronimus, as administrator de bonis non of Grubbs is entitled, instead of directing the said residue of purchase money to be applied, in the first place, to the full discharge of said judgment of the appellants, and whatever should still remain thereof towards the moiety of said decree, for the benefit of said Hieronimus, administrator as aforesaid. It is therefore adjudged, ordered and decreed, that so much of the said decree of the said Circuit Court as is above declared to be erroneous, be reversed and annulled with costs to appellants against Hieronimus as administrator. And the cause is remanded to the Circuit Court, with directions to ascertain the period from which the said judgment of D. S. Payne & Co. bears interest, and whether the said purchase money still due from the appellee Carter is still in his hands, or has been paid by him to the receiver of the Court, and what interest has accrued thereon, and then to direct payment to be made by the receiver or by said *422Carter, as the case may be, of the principal and interest of said purchase money, after satisfying the said judgment of D. S. Payne & Co. to the appellants and the appellee Hieronimus as aforesaid, administrator de bonis non of Grubbs, according to the priority and in the order above indicated. And it is further adjudged, ordered and decreed, that the said decree of the said Circuit Court, in all other respects, be affirmed.